     Case 19-10457-elf            Doc 15   Filed 04/16/19 Entered 04/16/19 15:08:26       Desc Main
                                           Document      Page 1 of 2
Daniel Jones, Esq.
Stern & Eisenberg, PC
1581 Main Street, Suite 200
The Shops at Valley Square
Warrington, PA 18976
Telephone: (215) 572-8111
Facsimile: (215) 572-5025


                              IN THE UNITED STATES BANKRUPTCY COURT FOR
                                 THE EASTERN DISTRICT OF PENNSYLVANIA
                                             (PHILADELPHIA)

 IN RE:
            TARRANCE S LOVETT                              CHAPTER 13
                 DEBTOR
                                                           CASE NUMBER: 19-10457-ELF


  Motion of Lakeview Loan Servicing, LLC For Relief from the Automatic Stay under 11 U.S.C.
             §362(d) With Respect to Property: 656 ARBOR RD, YEADON, PA 19050

       Lakeview Loan Servicing, LLC, through its Counsel, Stern & Eisenberg PC, respectfully
requests the Court grant its Motion for Relief and in support thereof respectfully represents as follows:

     1. Movant is Lakeview Loan Servicing, LLC (hereafter referred to as “Movant”).

     2. Debtor, Tarrance S Lovett (hereinafter, “Debtor”), is, upon information and belief, an adult
        individual whose last-known address is 656 Arbor Rd, Yeadon, PA 19050.

     3. On December 29, 2017, Debtor, executed and delivered a Note in the principal sum of
        $165,938.00 to Movement Mortgage, LLC. A copy of the Note is attached as Exhibit “A” and
        is hereby incorporated by reference.

     4. As security for the repayment of the Note, Debtor, executed and delivered a Mortgage to
        Mortgage Electronic Registration Systems, Inc., as Nominee for Movement Mortgage, LLC.
        The Mortgage was duly recorded in the Office of the Recorder of Deeds in and for Delaware
        County on January 3, 2018 as Instrument 201800566. A copy of the Mortgage is attached as
        Exhibit “B” and is hereby incorporated by reference.

     5. The Mortgage encumbers Debtor’s real property located at 656 Arbor Rd, Yeadon, PA 19050.

     6. By assignment of mortgage, the loan was ultimately assigned to Movant. A true and correct
        copy of the assignment is attached as Exhibit “C” and is hereby incorporated by reference.

     7. Debtor filed the instant Chapter 13 Bankruptcy on January 25, 2019 and, as a result, any state
        court proceedings were stayed.

     8. It is believed and therefore averred that Debtor filed the instant bankruptcy as an additional
        delay in order to prevent Movant from proceeding with the state court proceedings or otherwise
        institute proceedings as allowed under the Mortgage.
   Case 19-10457-elf      Doc 15    Filed 04/16/19 Entered 04/16/19 15:08:26 Desc Main
                                    Document         Page 2 of 2
   9. Debtor’s mortgage loan is in default and is currently due for the February 1, 2019 payment and
      each subsequent payment through the date of the motion. Debtor has failed to make the
      following post-petition payments to Movant:

                          POST-PETITION PAYMENTS IN DEFAULT
        Monthly Payments in Default....................... 02/01/2019 to 04/01/2019
        Monthly payments ($1,590.62 x 3)                             $4,771.86
        Post-petition Suspense:……………………                              $0.00
        Total Amounts Due as of April 1, 2019:                       $4,771.86

   10. In addition, Movant has incurred counsel fees and costs in association with Debtor's default and
       this motion.

   11. As a result of the Debtor's default and failure to make payments or to otherwise adequately
       provide for Movant in the bankruptcy filing, Movant is not adequately protected and is entitled
       to relief.

   12. Further, the Debtor's Schedule D indicates a valuation of the property in the amount of
       $161,900.00, with Movant's first lien against the property in the amount of $182,847.50.
       Accordingly, there is no equity in the Property and the property is not necessary for an effective
       reorganization. A copy of the Debtor's Schedule D is attached as Exhibit “D” and incorporated
       herein by reference.

   13. To the extent the Court does not find that relief is appropriate, then Movant requests that the
       stay be conditioned such that in the event the Debtor fall(s) behind on post-petition payments or
       trustee payments that Movant may receive relief upon default by the Debtor of the terms of the
       conditional order.

   14. Movant requests that the stay of Bankruptcy Rule 4001(a)(3) be waived.


       WHEREFORE, Movant respectfully requests this Court to grant the appropriate relief under 11
U.S.C. §362 from the automatic stay as set forth in the proposed order together with waiver of
Bankruptcy Rule 4001(a)(3).

                                                   Respectfully Submitted:
                                                    Stern & Eisenberg, PC
                                                     By: /s/ Daniel Jones, Esq.
                                                     Daniel Jones, Esq.,
                                                     1581 Main Street, Suite 200
                                                     The Shops at Valley Square
                                                     Warrington, PA 18976
                                                     Phone: (215) 572-8111
                                                     Fax: (215) 572-5025
                                                     Bar Number: 321876
 Date: April 16, 2019                                Email: djones@sterneisenberg.com
